EXHIBIT 10.47

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

CONFIDENTIAL

 

Amendment No. 1 to the Research Collaboration and License Agreement

This Amendment No. 1 to the Research Collaboration and License Agreement (this
“Amendment”), effective January 21, 2016 (the “Amendment Effective Date”), is
made and entered into by and between Five Prime Therapeutics, Inc., a Delaware
corporation (“FivePrime”), and Bristol-Myers Squibb Company, a Delaware
corporation (“BMS”).  

Background

WHEREAS, FivePrime and BMS are parties to the Research Collaboration and License
Agreement, dated March 14, 2014 (the “Agreement”);

WHEREAS, pursuant to Section 14.7 of the Agreement, the Agreement may be
amended, or any term thereof modified, only by a written instrument duly
executed by authorized representatives of both Parties; and

WHEREAS, FivePrime and BMS desire to amend certain provisions of the Agreement
as set forth in this Amendment.

Now, therefore, FivePrime and BMS agree as follows:

1.Amendment of the Agreement. FivePrime and BMS agree to amend the terms of the
Agreement as provided below, effective as of the Amendment Effective
Date.  Capitalized terms used in this Amendment that are not otherwise defined
herein shall have the same meanings as such terms are given in the Agreement.  

2.Additional Definitions. Section 1 of the Agreement is hereby amended to
include the following definitions.

“1.140“***” means ***, which is also known as ***.”

1.141“***” means an ***.”

1.142“***Project” means the portion of the Research Plan designed to screen for,
identify, validate *** and to generate, validate, characterize and advance ***
or one or more Compounds directed to *** or ***.”

3.Inclusion of LIP References.  Sections 1.1, 1.13.5, 1.41, 1.72, 1.118, 3.1.2
and 4.2.2 of the Agreement are each hereby amended to replace (i) each instance
of “***” with “***” and (ii) each instance of “***” with “***”.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

4.Other Amendments.  Sections 1.74, 1.76, 4.2.1 and 7.2.1 of the Agreement are
each hereby amended and restated as set forth below: 

1.74“Included Collaboration Target” means: (i) each Initial Included
Collaboration Target and (ii) up to *** additional ***, up to *** additional
TIPs and up to *** additional *** identified by FivePrime and/or BMS in the
performance of the Research Program and selected by BMS as Included
Collaboration Targets pursuant to Section 4.2.1.

1.76“Initial Included Collaboration Target” means each of ***.

4.2.1.Included Collaboration Targets. In addition to the Initial Included
Collaboration Targets, BMS may, during the Option Period, select up to ***, up
to *** and up to *** from among the Confirmed Hits to be Included Collaboration
Targets.  BMS shall have the right to make such selections of Included
Collaboration Targets by providing written notice to FivePrime, during the
Option Period, identifying each specific Confirmed Hit that is a ***, *** or ***
as an Included Collaboration Target.  Upon FivePrime’s receipt of such notice,
such Confirmed Hit shall automatically become an Included Collaboration Target.

7.2.1.Diligence.  BMS shall use Commercially Reasonable Efforts to develop and
commercialize (i) at least *** Licensed Compound or Product for *** or any ***,
for so long as *** or any *** is a Collaboration Target, (ii) at least ***
Licensed Compound or Product for *** or any ***, for so long as *** or any ***
is a Collaboration Target, and (iii) at least *** Licensed Compound or Product
for *** or any ***, for so long as *** or any *** is a Collaboration Target.

5.Miscellaneous.

5.1Full Force and Effect. All terms and conditions set forth in the Agreement
that are not amended hereby shall remain in full force and effect.

5.2Entire Agreement.  The Agreement, as amended by this Amendment, sets forth
the entire understanding of FivePrime and BMS relating to the subject matter
thereof and supersedes all prior agreements and understandings between FivePrime
and BMS relating to the subject matter thereof.

3.3Modification.  This Amendment may not be modified or amended in any way
unless done so in accordance with Section 14.7 of the Agreement.

5.4Counterparts. This Amendment may be executed in counterparts, each of which
shall constitute an original and both of which, when taken together, shall
constitute one agreement.  The exchange of a fully executed Amendment (in
counterparts or otherwise) by electronic transmission, including by email, or
facsimile

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL

 

shall be sufficient to bind FivePrime and BMS to the terms and conditions of
this Amendment. 

[Remainder of page intentionally blank; signature page follows]


 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

3



--------------------------------------------------------------------------------

CONFIDENTIAL

 

In Witness Whereof, FivePrime and BMS have executed this Amendment by their
respective duly authorized representatives as of the Amendment Effective Date.

 

 

Five Prime Therapeutics, Inc.

 

 

By: /s/ Lewis T. Williams

Lewis T. Williams

President and Chief Executive Officer

Bristol-Myers Squibb Company

 

 

By: /s/ Arthur H. Bertelsen

 

Name: Arthur H. Bertelsen

 

Its: VP Research Collaborations

 

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

4

